COX, Circuit Judge,
dissenting:
■ The City of St. Petersburg (“the City”) cut off water service to James’s duplex on two occasions, and she contends that her rights under the Fourteenth Amendment were violated on each occasion. The circumstances surrounding each cutoff were different, and proper analysis requires that they be analyzed separately.

The First Cutoff

I conclude that James had no constitutionally protected property interest in water service at the time of the first cutoff. This case, unlike, any of the cases relied upon by the majority, involves water service to a duplex for which neither the owner, the tenant nor any user occupying the apartment had complied with the City’s procedures for initiating water service. No one had paid the security deposit; no one had requested service and agreed to pay for that service. To possess a property interest in water service, “a person clearly must have more than an abstract need or desire for it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972). The majority concludes that under Florida law, any actual user of water has a protected property interest in continued water service. I find no support for that conclusion in the Florida statutes cited.
Florida statutes seem to contemplate that someone — presumably either the owner or a *1464tenant — will contact the utility company, pay any required security deposit, and agree to pay for the service.1 At the time of the first cutoff, neither the owner, Jordan, nor the tenant, James, had done that. The cutoff followed the former owner’s request, over a month after his sale of the property, that the City terminate water service. There is no contention that Chen, the former owner, had any obligation to James, a tenant of the new owner. Chen’s request that service be terminated was nothing more than a request that service no longer be provided for his account.
The majority opinion cites three Florida statutes to support the conclusion that James had a legitimate claim of entitlement to water service at the time of the first cutoff. I find nothing in these statutes to support the notion that a tenant has a “legitimate claim of entitlement” to water service notwithstanding the fact that neither owner nor tenant has arranged for the service.
The majority’s reliance on our decision in DiMassimo is misplaced. DiMassimo involved a group of tenants whose landlord had their water service terminated in an attempt to constructively evict them. DiMassimo v. City of Clearwater, 805 F.2d 1536, 1537-38 (11th Cir.1986). The property interest entitling the plaintiffs to due process was not the expectation of continued water service as mere users, but the “right to prevent the landlord from obtaining a constructive eviction by disconnecting the city water services.” DiMassimo, 805 F.2d at 1540.
Two other circuits have held that a mere user of water does not have a constitutionally protected property interest. The Fifth Circuit so held in Coghlan v. Starkey, 845 F.2d 566, 569-70 (5th Cir.1988), noting that the tenant had refused to apply for water service. The court said:
This Court has ruled that there is no support “for the proposition that there is a constitutional right to receive [utilities] when the applicant refuses to comply with reasonable administrative procedures.” Burgess v. City of Houston, 718 F.2d 151, 154 (5th Cir.1983).
The Seventh Circuit reached a similar conclusion in Sterling v. Village of Maywood, 579 F.2d 1350, 1353-54 (7th Cir.1978), cert. denied, 440 U.S. 913, 99 S.Ct. 1227, 59 L.Ed.2d 462 (1979).
James’s failure to demonstrate that the City has deprived her of a constitutionally protected property interest makes it unnecessary to determine whether the City afforded her due process. Marrero v. City of Hialeah, 625 F.2d 499, 502, 519 (5th Cir.1980).

The Second Cutoff

The second cutoff was occasioned by James’s failure to pay the security deposit required by the City as a condition precedent to providing water service. The majority concludes that the notice given James of this cutoff was inadequate because James “was entitled to a thirty-day grace period under Fla.Stat. Ch. 180.135(4).”
It is doubtful that James’s contact and subsequent agreement with the City gave rise to a constitutionally protected property interest in continued water service. Nothing in the Florida statutes or our decision in DiMassimo would dictate such a conclusion. The fact that no one had paid the required security deposit would appear to preclude a finding that James had such an interest. See Coghlan, 845 F.2d at 569-70. However, assuming arguendo the existence of such a property interest, the question becomes what process is due. Mackey v. Montrym, 443 U.S. 1, 10, 99 S.Ct. 2612, 2617, 61 L.Ed.2d 321 (1979).
The question of what process is due is a question of federal constitutional law. Cleveland Board of Education v. Loudermill, 470 U.S. 532, 541, 105 S.Ct. 1487, 1492, 84 L.Ed.2d 494 (1985). The majority’s reliance on DiMassimo should have prompted a conclusion that James received constitutionally sufficient process. In DiMassimo our court affirmed the district court’s determination that what the Due Process Clause required was notice, five days prior to termination of service, “in order to allow the tenant suffi*1465cient time to exercise his statutory right to seek an injunction in the state court against his landlord requiring the continuation of water service.” DiMassimo, 805 F.2d at 1538. In this case, James received actual notice on October 18 that service would be terminated on October 222 without further notice if the security deposit were not paid. There is no contention that this did not afford her adequate time to sue her landlady in state court and obtain an injunction.3
Under the circumstances the four day notice would appear to be all the process that was due.
Despite the fact that federal law determines the adequacy of process, Loudermill, 470 U.S. at 541, 105 S.Ct. at 1492, the majority erroneously finds the answer to the question of what process was due in a Florida statute, Fla.Stat. § 180.135(4). The majority then misconstrues that statute and concludes that it affords a customer a thirty-day grace period for payment of a security deposit.
The statute provides, in pertinent part, “[njothing in this section shall be construed to prohibit a municipality from discontinuing service to a tenant who is in arrears 30 days or more....” Fla.Stat. § 180.135(4) (West Supp.1993) (emphasis added). That entitlement is interpreted as a prohibition. The majority would have the statute read, “a municipality is prohibited from discontinuing service until a tenant is in arrears for 30 days or more.” However the statute is read, though, it does not apply here. A security deposit is simply not the kind .of arrearage the statute contemplates.
The court decides this case incorrectly. Unfortunately the economic burden this decision will impose upon utilities in Florida will not be insubstantial. I dissent.

. Section 180.135(3) of the Florida Statutes specifically contemplates a security deposit. Fla. Stat. § 180.135(3) (West Supp.1993).


. While James received one day less notice than the court required in DiMassimo, this distinction is not meaningful.


. In fact1, James received an injunction against her landlady on October 26, the same day she filed an action in state court.